DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Susan Alpert Siegel on March 10, 2021.
The application has been amended as follows: 
IN THE CLAIMS:
Claim 4. (Currently Amended)  The isolated rotavirus NSP protein of claim 1, wherein the NSP protein is the NSP5 protein, and wherein the NSP5 protein comprises the amino acid sequence of SEQ ID NO: 15, wherein amino acid 45 is an isoleucine, or SEQ ID NO: 96.

Claim 5. (Currently Amended)  The isolated rotavirus NSP protein of claim [[5]]4, wherein the NSP5 protein consists of the amino acid sequence of SEQ ID NO: 15, wherein amino acid 45 is an isoleucine, or SEQ ID NO: 96.

Claim 13. (Currently Amended)  The method of claim [[10]]11, wherein the immunogenic composition is administered orally, parenterally, intramuscularly, or intradermally.
Examiner’s Comment
The amendments to claims 4 and 5 clarify that amino acid position 45 of SEQ ID NO: 15 is isoleucine.  Claims 5 and 13 are amended to change claim dependency.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach or suggest an isolated rotavirus non-structural protein (NSP) wherein the NSP protein is NSP1, having greater than 95% identity to SEQ ID NO: 3 and wherein amino acid 122 is an arginine; the NSP protein is NSP5, having greater than 95% identity to SEQ ID NO: 15 and wherein amino acid 45 is an isoleucine, or having greater than 95% identity to SEQ ID NO: 96 and wherein amino acid 60 is a valine; or the NSP protein is NSP2, having greater than 95% identity to SEQ ID NO: 78 wherein amino acid 142 is a tyrosine.
Wu et al. (J. Med. Virol., 1998, 55:168-175) discloses an NSP5 protein that is 99% identical to Applicant's SEQ ID NO: 15 but does not have an isoleucine at position 45.  The sequence referenced in Wu is a nucleotide sequence, GenBank accession no. AB008663, from strain 470 of rotavirus, whose amino acid sequence is represented in GenBank accession no. BAB83820.1.  There is no teaching or fair suggestion to introduce an isoleucine at position 45.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stacy B. Chen whose telephone number is 571-272-0896.  The examiner can normally be reached on M-F (7:00-4:30).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/STACY B CHEN/Primary Examiner, Art Unit 1648